Exhibit 10.6



 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE ARTARA THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
ARTARA THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into as of December 22, 2017
(“Effective Date”), by and between The Feinstein Institute for Medical Research,
a not-for-profit corporation organized and existing under the laws of New York,
having an office and place of business at 350 Community Drive, Manhasset, NY
11030 (“Licensor”) and ArTara Therapeutics, Inc., a corporation organized and
existing under the laws of Delaware, having an office and place of business at
302a West 12th Street, Suite 254, New York, NY 10014 (“Licensee”).

 

STATEMENT

 

Licensor is the owner by assignment of the Agreement Patents (as defined below)
which relate to treatment of fatty liver disease in humans. Licensee wishes to
acquire an exclusive license in the Field (as defined below) from Licensor with
respect to such patent rights.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants,
conditions and limitations herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Licensor and Licensee agree as follows:

 

1.Definitions

 

1.01“Agreement Patents” means the patent listed on Appendix A, together with any
and all reissues, reexaminations, renewals, continuations, extensions and any
application claiming priority to the patent listed on Appendix A or the patent
application on which it is based.

 



-1-

 

 

 

1.02“Affiliate” means any entity that, directly or indirectly, through one or
more intermediates, controls, is controlled by, or is under common control with
Licensee. For the purposes of this definition, control shall mean the direct or
indirect ownership of at least Fifty Percent (50%) of (i) the stock shares
entitled to vote for the election of directors or (ii) ownership interest,

 

1.03“Confidential Information” means any materials or information designated as
such in writing by the disclosing party, whether by letter or by the use of an
appropriate proprietary stamp or legend, prior to or at the time any such
confidential or proprietary materials or information are disclosed by the
disclosing party to the recipient. Notwithstanding the foregoing, information or
materials which are orally or visually disclosed to the recipient by the
disclosing party, or are disclosed in a writing or other tangible form without
an appropriate letter, proprietary stamp or legend, shall constitute
Confidential Information if the disclosing party, within […***…] after such
disclosure, delivers to the recipient a written or electronic document or
documents describing such information or materials, designating the same as
confidential, and referencing the place and date of such oral, visual, written
or other tangible disclosure.

 

1.04“Field” means treatment of fatty liver disease in humans receiving total
parenteral nutrition, by administering, as monotherapy, a pharmaceutical
composition comprising intravenous choline, wherein the fatty liver disease is
selected from intestinal failure-associated liver disease (IFALD), non-alcoholic
fatty liver (NAFL), non-alcoholic steatohepatitis (NASH), NASH-associated liver
fibrosis, or non-alcoholic cirrhosis.

 

1.05“Licensed Product” means any product, process or service in the Field, the
development, manufacture, use, provision or sale of which would, in the absence
of the license granted under this Agreement, infringe a Valid Claim of an
Agreement Patent.

 



-2-

 

  

“Net Proceeds” means all revenues and other consideration received by Licensee
in consideration of the grant of a sublicense to the Agreement Patents and/or an
option to sublicense the Agreement Patents, including, without limitation, all
upfront fees, license fees, milestone payments, technology access fees, premiums
on sales of debt or equity securities, annual maintenance fees, and any other
payments by a third party in exchange for rights to distribute, market or sell a
Licensed Product or an option to distribute, market or sell a Licensed Product.
Net Proceeds does not include: (i) royalties received by Licensee based on Net
Sales of Licensed Products by Sublicensees, or (ii) payments for debt or equity
securities of Licensee that are at or below the fair market value of such
securities as of the date of receipt of such payments as mutually determined by
Licensor and Licensee.

 

If Licensee intends to accept from a Sublicensee or optionee any non-cash
consideration as Net Proceeds, Licensee must first obtain Licensor’s written
approval which approval shall not be unreasonably withheld or delayed. For any
non-cash consideration approved by Licensor and received as Net Proceeds, the
parties will appoint an independent third party to determine the present day
value of such consideration and that value shall be added to Net Proceeds in
place of the non-cash consideration. The cost of the independent third party
will be paid by Licensee.

 

1.06“Net Sales” means the total consideration, in any form, received by
Licensee, Affiliates and/or Sublicensees as consideration for the sale, lease,
provision or other disposition of Licensed Products by Licensee and/or
Affiliates and/or Sublicensees to an independent third party (“Total
Consideration”) , less:

 

(a)customary and reasonable trade discounts actually allowed, refunds, returns
and recalls;

 

(b)when included in gross sales, customary and reasonable freight, shipping,
duties, and sales, V.A.T. and/or use taxes based on sales prices, but not
including taxes when assessed on incomes derived from such sales; and

 

(c)Rebates paid or credited to managed care organizations and governmental
agencies with respect to Medicaid, Medicare or similar local or national
government programs.

 



-3-

 

  

In no case will the total deductions referenced in Sub-sections (a) and (b) of
this Section 1.04 exceed […***…] Percent ([…***…]%) of the Total Consideration
for Licensed Products in any […***…].

 

If Licensee and/or Affiliates and/or Sublicensees intend to accept from
independent third parties any non-cash consideration as Net Sales or intend,
other than in connection with a clinical trial intended to generate information
under a national law which regulates the manufacture, use or sale of drugs, to
provide Licensed Product at no charge, Licensee must first obtain Licensor’s
written approval which approval will not be unreasonably withheld or delayed.
For any non-cash consideration approved by Licensor and received as Net Sales,
the parties will appoint an independent third party to determine the present day
value of such consideration and that value shall be added to Net Sales in place
of the non-cash consideration. The cost of the independent third party will be
paid by […***…].

 

In the event that, during a particular calendar quarter, a Licensed Product is
sold in combination with one or more other products, whether or not such other
products are packaged or otherwise physically combined with such Licensed
Product, for a single price (a “Combination Product”), Net Sales from sales of a
Combination Product, for purposes of calculating royalties due under this
Agreement, shall be calculated by multiplying the Net Sales of the Combination
Product by the fraction A/(A+B), where A is the average per unit sales price for
such calendar quarter of the Licensed Product sold separately in the country of
sale and B is the average per unit sales price for such calendar quarter of the
other product(s) sold separately in the country of sale. In the event that no
separate sales are made of the Licensed Product and/or the other product(s) in
the country of sale, separate sale prices in commensurate countries may be used
instead. In the event that no separate sales are made of the Licensed Product
and/or the other product(s), Net Sales from sales of a Combination Product, for
purposes of determining royalty payments on such Combination Products, shall be
negotiated in good faith by the parties. If the parties are unable to agree,
then the parties will appoint an independent third party to make the
determination. The cost of the independent third party will be paid by Licensee.

 



-4-

 

  

1.07“Patent” means any patent and patent application, including all
provisionals, substitutions, divisionals, reissues, reexaminations, renewals,
continuations, continuations-in-part, substitute applications, priority
applications and inventors’ certificates, extensions and supplemental
certificates and any and all foreign equivalents of the foregoing.

 

1.08“Sublicensee” shall mean any non-Affiliate third party to whom Licensee has
granted the right to make and sell (or otherwise dispose of) Licensed Products.
A “Sublicensee” shall not include a distributor, pharmacy or other re-seller of
Licensed Products.

 

1.09“Territory” means all countries of the world.

 

1.10“Valid Claim” means a claim of (a) an issued and unexpired patent which has
not been held unenforceable or invalid by a fin.al, unreversed, and unappealable
decision of a court or other governmental body of competent jurisdiction, has
been irretrievably abandoned or disclaimed, or has otherwise been finally
admitted or finally determined by the relevant governmental authority to be
invalid, unpatentable or unenforceable, whether through reissue, reexamination,
disclaimer or otherwise; or (b) a pending patent application to the extent the
claim continues to be prosecuted in good faith.

 

2.Licensor’s Agreements With U.S. Government

 

2.01Licensor, through its research personnel, has and will perform research
sponsored in part by the United States Government and related to the Field. As a
result of this government sponsorship of the aforementioned research, the United
States Government retains certain rights in such research as set forth in 35
U.S.C. §200 et seq. and applicable regulations.

 



-5-

 

  

2.02The continuance of such government sponsored research by Licensor and its
research personnel during the term of this Agreement will not constitute a
breach of this Agreement. All rights reserved to the U.S. Government under 35
U.S.C. §200 et seq. and applicable regulations shall remain so reserved and
shall in no way be affected by this Agreement. Licensor and its research
personnel are not obligated under this Agreement to take any action which would
conflict in any respect with their past, current or future obligations to the
U.S. Government as to work already performed and to be performed in the future.

 

3.Agreement Patents

 

3.01Licensee will pay the cost of maintaining and resisting challenges to the
validity of the Agreement Patents using counsel selected by Licensor. Licensor
and Licensee will each have full access to the outside counsel. In the event of
disagreement on any patent matter, Licensor shall have final decision-making
authority. Payment is due within […***…] of receipt of each invoice for such
costs. Licensee shall cooperate with any reasonable request of Licensor in
connection with such maintenance and/or defense. In the event that Licensee
elects not to pay to maintain or defend any patent within the Agreement Patents,
Licensee shall give Licensor […***…] prior written notice of such election. Any
patents so elected shall at the end of the notice period cease to be considered
Agreement Patents, and Licensor shall then be free, at its election, to abandon,
maintain or enforce such patent (at Licensor’s sole discretion, cost and
expense) or grant rights to such patent to third parties.

 

3.02Amounts paid by Licensee pursuant to Section 3.01 will be non-refundable and
not creditable against any other payment due to Licensor.

 

3.03Licensor represents and warrants that no Patent claiming priority to the
Agreement Patents has been filed in any jurisdiction other than the United
States or is pending in the United States.

 



-6-

 

  

4.License Grant

 

4.01Subject to Section 2, Licensor hereby grants to Licensee and Affiliates an
exclusive license in the Territory, with the right by Licensee only to grant
sublicenses to non-Affiliate third parties, under Licensor’s rights in the
Agreement Patents to develop, make, have made, use, sell, offer for sale and
import Licensed Products. Licensee will not grant or amend any sublicense under
Agreement Patents unless it first submits a full and complete draft of any such
proposed sublicense or amendment (as the case may be) to Licensor and then
receives the prior written consent of Licensor, which consent will not be
unreasonably withheld or delayed. The terms of any sublicense agreement shall
not contradict the terms of this Agreement and shall include (at least) the
following provisions: prohibiting any use of Licensor’s name (consistent with
Section 9.01), requiring indemnification of Licensor (consistent with Section
12.04), requiring appropriate insurance (consistent with Section 12.09), and
disclaiming any warranties or representations by Licensor (consistent with
Sections 12.05 and 12.06). Licensee shall provide Licensor with a full and
complete copy of any approved sublicense or amendment within thirty (30) days of
execution thereof by Licensee, which sublicense or amendment shall be the
Confidential Information of Licensee and protected from disclosure by Licensor
as provided in Section 5.03.

 

4.02Notwithstanding the exclusive rights granted to Licensee in the Field
pursuant to Section 4.01, Licensor shall retain the right to make, use and
practice Agreement Patents its own laboratories solely for non-commercial
scientific purposes and for continued non-commercial research. Further, Licensor
shall have the right to make available to not-for-profit scientific institutions
and non-commercial researchers materials covered under Agreement Patents, solely
for non-commercial scientific and research purposes, provided, however, that no
Confidential Information of Licensee is disclosed in the process.

 



-7-

 

  

4.03Nothing contained in this Agreement shall be construed or interpreted as a
grant, by implication or otherwise, of any license except as expressly specified
in Section 4.01 hereof. The license granted herein shall apply to the Licensee
and Affiliates, except that Affiliates shall not have the right to grant
sublicenses. If any Affiliate exercises rights under this Agreement, Licensee
will promptly notify Licensor in writing, and such Affiliate shall be bound by
all terms and conditions of this· Agreement, including but not limited to
indemnity and insurance provisions, which shall apply to the exercise of the
rights, to the same extent as would apply had this Agreement been directly
between Licensor and the Affiliate. In addition, Licensee shall remain fully
liable to Licensor for all acts and obligations of Affiliates such that acts of
Affiliates shall be considered the acts of Licensee.

 

5.Confidentiality

 

5.01Nothing herein contained shall preclude Licensor from making required
reports or disclosures to the NIH or to any other philanthropic or governmental
funding organization, provided, however, that no Confidential Information of
Licensee is disclosed in the process.

 

5.02Licensee will retain in confidence Confidential Information of Licensor and
Licensee will not disclose any such Confidential Information to any third party
without the prior written consent of Licensor, except that Licensee shall have
the right to disclose such information to any third party for commercial,
investment, or research and development purposes under written terms of
confidentiality and non-disclosure which are commercially reasonable. These
obligations of confidentiality are for a period ending five (5) years after
termination or expiration of this Agreement, provided, however, that such
obligations shall not apply to any such information which:

 

(a)was known to Licensee or generally known to the public prior to its
disclosure hereunder as evidenced by written record; or

 



-8-

 

  

(b)subsequently becomes known to the public by some means other than a breach of
this Agreement; or

 

(c)is subsequently disclosed to Licensee by a third party having a lawful right
to make such disclosure; or

 

(d)is required to be disclosed by regulation, law or court order to the most
limited extent necessary to comply therewith, provided Licensor is given a fair
opportunity to defend against such disclosure; or

 

(e)is independently developed by Licensee as evidenced by Licensee’s written
records without use of or reference to Licensor’s Confidential Information; or

 

(f)Licensee is specifically authorized by Licensor, in writing and in advance,
to disclose.

 

5.03Licensor will retain in confidence Confidential Information of Licensee and
Licensor will not disclose any such Licensee Confidential Information to any
third party without the prior written consent of Licensee for a period ending
five (5) years after termination or expiration of this Agreement, provided
however, that such obligations shall not apply to any such information which:

 

(a)was known to Licensor or generally known to the public prior to its
disclosure hereunder as evidenced by written record; or

 

(b)subsequently becomes known to the public by some means other than a breach of
this Agreement; or

 

(c)is subsequently disclosed to Licensor by a third party having a lawful right
to make such disclosure; or

 

(d)is required to be disclosed by regulation, law or court order to the most
limited extent necessary to comply therewith, provided Licensee is given a fair
opportunity to defend against such disclosure; or

 



-9-

 

  

(e)is independently developed by Licensor as evidenced by Licensor’s written
records without use of or reference to Licensee’s Confidential Information; or

 

(f)Licensor is specifically authorized by Licensee, in writing and in advance,
to disclose.

 

6.Royalties and Payments

 

6.01Licensee shall make the following payments to Licensor:

 

(a)Licensee will pay to Licensor a royalty of One Percent (1.0%) of the first
One Hundred Million Dollars ($100,000,000) of Net Sales and a royalty of One and
One-Half Percent (1.5%) of all Net Sales thereafter.

 

(b)Licensee will pay to Licensor Twelve and One-Half Percent (12.5%) of Net
Proceeds resulting from agreements entered into within two (2) years from the
Effective Date and Seven and One-Half Percent (7.5%) of Net Proceeds resulting
from agreements entered into thereafter.

 

6.02Licensee shall make the following license maintenance payments to Licensor:

 

(a)On the second anniversary of the Effective Date and every anniversary of the
Effective Date thereafter until the first commercial sale of a Licensed Product,
Licensee will pay to Licensor Fifteen Thousand Dollars (US$15,000) as a license
maintenance fee. Each such fee is non-refundable but is creditable against
actual payments due to Licensor pursuant to Section 6.01 during the twelve (12)
month period following each such anniversary.

 

(b)On the first anniversary of the Effective Date after the first commercial
sale of a Licensed Product and every anniversary of the Effective Date
thereafter, Licensee will pay to Licensor Thirty Thousand Dollars (US 30,000) as
a license maintenance fee. Each such fee is non-refundable but is credible
against actual payments due to Licensor pursuant to Section 6.01 during the
twelve (12) month period following each such anniversary.

 



-10-

 

  

6.03The following one-time Milestone Payments shall be paid by Licensee to
Licensor within […***…] of the occurrence of the respective Milestone Event:

 

Milestone Event Milestone Payment […***…] $[…***…] […***…] $[…***…] […***…]
$[…***…] […***…] $[…***…]

 

6.04If a Licensed Product is discontinued in the course of development, only
those Milestone Payments that have not been paid at the time the Licensed
Product has been discontinued will be available for payment for a future
Licensed Product. Other than as indicated to the contrary in the preceding
sentence, payments made pursuant to Section 6.03 are not creditable against any
other payment due to Licensor.

 

6.05Only one royalty will be payable on Net Sales by Licensee and Affiliates and
Sublicensees on a Licensed Product under Section 6.01, regardless of the number
of Valid Claims in Agreement Patents which cover such Licensed Product. In the
event that a Licensed Product infringes a Valid Claim of a third party Patent
covering the manufacture, use or sale of the Licensed Product, […***…] Percent
([…***…]%) of royalty payments by Licensee to third parties to make, use or sell
the Licensed Product shall be creditable against royalties payable to Licensor,
provided however, that in no event will the royalty payable to Licensor on any
Licensed Product be reduced by more than […***…] Percent ([…***…]%).

 

6.06Licensee’s failure to pay full royalties or make complete payments under
Sections 6.01, 6.02 or 6.03 shall be a breach of this Agreement.

 



-11-

 

  

7.Payment Reports and Records

 

7.01All payments required to be made by Licensee to Licensor pursuant to this
Agreement shall be made to Licensor in U.S. Dollars by check payable to Licensor
and sent to Licensor’s address set out in Section 13.01, with a reference to
this Agreement.

 

7.02All payments required to be made by Licensee to Licensor pursuant to this
Agreement shall be subject to a charge of […***…] Percent ([…***…]%) per month
or […***…] Dollars (US$[…***…]), whichever is greater, if paid more than […***…]
after the date when such payment is due. Conversion of foreign currency to U.S.
Dollars shall be made at the conversion rate quoted by the Wall Street Journal,
averaged on […***…]. […***…] will bear any loss of exchange or value and pay any
expenses incurred in the transfer or conversion to U.S. Dollars.

 

7.03Payments due from Licensee to Licensor pursuant to Section 6.01 will be paid
within […***…] after the end of each calendar year quarter during which the
payment accrued. If no payments pursuant to Section 6.01 are due for any
quarter, Licensee shall send to Licensor a statement to that effect signed by an
officer of Licensee. Payment shall be accompanied by a statement of the number
of Licensed Products and Combination Products sold by Licensee, Affiliates and
Sublicensees in each country, total billings for such Licensed Products and
Combination Products, the values of A and B used to calculate the Net Sales of
Combination Products, deductions applicable to determine the Net Sales thereof,
the amount of Net Sales realized by Licensee and Affiliates and Sublicensees,
the amount of Net Proceeds realized by Licensee, the amount of any deduction and
a detailed listing thereof, and the total payment due from Licensee to Licensor
(the “Royalty Report”). Such Royalty Report shall be signed by an officer of
Licensee.

 

7.04Licensee and Affiliates shall maintain complete and accurate books of
account and records showing Net Sales and Net Proceeds. Such books and records
of Licensee and Affiliates shall be open to inspection, in confidence, during
usual business hours, upon at least […***…] prior written notice to Licensee, by
an independent certified public accountant appointed by Licensor on behalf of
Licensor, who has entered into a written agreement of confidentiality with
Licensor which is no less protective of Licensee’s Confidential Information than
the provisions of Section 5.03 hereof and to whom Licensee has no reasonable
objection, for […***…] years after the calendar year to which they pertain, for
the purpose of verifying the accuracy of the payments made to Licensor by
Licensee pursuant to this Agreement. Licensee will require any Sublicensees
hereunder to maintain such books and allow such inspection by Licensee and
shall, on request, disclose such information, if available to Licensee, to
Licensor as part of such inspection. Inspection shall be at Licensor’s sole
expense and reasonably limited to those matters related to Licensee’s payment
obligations under this Agreement and shall take place not more than once per
[…***…]. Any underpayment revealed by any inspection, plus interest on the
underpayment amount at the rate of […***…] Percent ([…***…]%) per […***…] or
[…***…] Dollars (US$[…***…]), whichever is greater, shall be promptly paid by
Licensee to Licensor. Further, if any inspection reveals an underpayment to
Licensor of […***…] Percent ([…***…]%) or greater, then the cost of the
inspection shall be paid by Licensee.

 



-12-

 

  

8.Infringement

 

8.01Licensee shall have the first right, in its sole discretion and its expense,
to enforce and defend the Agreement Patents in the Field, including initiating
legal proceedings on its behalf or in Licensor’s name, if necessary, against any
infringer, or potential infringer, of an Agreement Patent who imports, makes,
uses, sells or offers to sell products in the Field. Licensee shall notify
Licensor of its intention to initiate such proceedings at least […***…] prior to
commencement thereof. Any settlement or recovery received from any such
proceeding initiated by Licensee shall be divided […***…] Percent ([…***…]%) to
Licensee and […***…] Percent ([…***…]%) to Licensor after Licensee deducts from
any such settlement or recovery its actual counsel fees and out-of-pocket
expenses relating to any such legal proceeding. If Licensee decides not to
initiate legal proceedings against any such infringer, then Licensor shall have
the right to initiate such legal proceedings. Any settlement or recovery
received from any such proceeding initiated by Licensor shall be divided […***…]
Percent ([…***…]%) to Licensor and […***…] Percent ([…***…]%) to Licensee after
Licensor deducts from any such settlement or recovery its actual counsel fees
and out-of-pocket expenses relating to any such legal proceeding.

 

8.02In the event that either party initiates or carries on legal proceedings to
enforce any Agreement Patent against an alleged infringer, the other party shall
fully cooperate with and supply all assistance reasonably requested at the
expense of the party requesting such assistance. Further, the other party, at
its expense, shall have the right to be represented by counsel of its choice in
any such proceeding. However, if Licensee initiates legal proceedings in
Licensor’s name, Licensee shall reimburse Licensor for any reasonable
out-of-pocket counsel fees of Licensor associated with the legal proceedings.
The party who initiates or carries on the legal proceedings shall have the sole
right to conduct such proceedings provided, however, that such party shall
consult with the other party to this Agreement prior to entering into any
settlement thereof.

 



-13-

 

  

9.Prohibition on Use of Names; No Publicity; Publications

 

9.01Neither party to this Agreement shall use the name of the other party
without the other party’s prior written consent, except if the use of such name
is required by law, regulation, federal securities law, or judicial order, in
which event the party intending to make such announcement will promptly inform
the other party, prior to any such required use. Neither party to this Agreement
will make any public announcement regarding the existence of this Agreement
and/or the collaboration hereunder without obtaining the prior written consent
of the other party, except if such announcement is required by law, regulation,
federal securities law or judicial order, in which event the party intending to
make such announcement will promptly inform the other party prior to any such
required announcement. Each party shall submit any anticipated press release or
public disclosure to the other party, and the receiving party shall
expeditiously review and approve any such press release or public disclosure,
which approval shall not be unreasonably withheld or delayed.

 

9.02Licensee shall have sole authority to oversee and approve all publications
of data arising out of the Licensee’s intravenous choline product development
program.

 

10.Term and Termination

 

10.01Unless terminated earlier under other provisions hereof, this Agreement
will expire upon the expiration of the last to expire Agreement Patent in the
Territory. Upon termination or expiration of this Agreement for any reason,
Sections 5, 7, 8, 9, 10.07 through 10.09, 11, 12.01 through 12.10, 12.13, and 13
shall survive and all payment obligations under Sections 3, 5 and 6 hereof
accrued as of the termination date shall be paid by Licensee within thirty (30)
days of such termination or expiration.

 

10.02Licensee may terminate this Agreement and the licenses granted hereunder by
giving notice to Licensor sixty (60) days prior to such termination. Upon such
termination, Licensee shall not use Agreement Patents for any purpose and all of
Licensee’s rights in Agreement Patents shall be terminated. Notwithstanding the
foregoing, nothing in this Section shall limit Licensee’s ability to practice
the invention(s) which are the subject(s) of the Agreement Patents in any
jurisdiction within the Territory where all Agreement Patents in that
jurisdiction shall have expired or all of the claims thereof have been
cancelled.

 



-14-

 

  

10.03If either Licensor or Licensee defaults on or breaches any condition of
this Agreement, the aggrieved party may serve notice upon the other party of the
alleged default or breach. If such default or breach is not remedied within
sixty (60) days from the date of such notice, the aggrieved party may at its
election terminate this Agreement. Any failure to terminate hereunder shall not
be construed as a waiver by the aggrieved party of its right to terminate for
future defaults or breaches. Licensee’s damages for any breach of this Agreement
by Licensor will be limited to a reduction or suspension of the payment
obligations of Licensee hereunder. Upon termination of this Agreement by
Licensor pursuant to this Section 10.03, the licenses granted by Licensor to
Licensee shall terminate and Licensee shall not use Agreement Patents for any
purpose and all of Licensee’s rights in Agreement Patents shall be terminated.

 

10.04If Licensee makes an assignment for the benefit of creditors or if
proceedings for a voluntary bankruptcy are instituted on behalf of Licensee or
if Licensee is declared bankrupt or insolvent, Licensor may, at its election,
terminate this Agreement by notice to Licensee. Upon termination of this
Agreement by Licensor pursuant to this Section 10.04, the licenses granted by
Licensor to Licensee shall terminate and Licensee shall not use Agreement
Patents for any purpose and all of Licensee’s rights in Agreement Patents shall
be terminated.

 

10.05If Licensee is convicted of a felony relating to the manufacture, use or
sale of Licensed Products or a felony relating to moral turpitude, Licensor may,
at its election, terminate this Agreement by notice to Licensee. Upon
termination of this Agreement by Licensor pursuant to this Section 10.05, the
licenses granted by Licensor to Licensee shall terminate and Licensee shall not
use Agreement Patents for any purpose and all of Licensee’s rights in Agreement
Patents shall be terminated.

 



-15-

 

 

10.06Notwithstanding the provisions of Section 10.03 hereof, should Licensee
fail to pay Licensor any sum due and payable under this Agreement upon thirty
(30) days’ written notice, Licensor may, at its election, terminate this
Agreement, unless Licensee pays Licensor within the thirty (30) day period all
delinquent sums together with interest due and unpaid. Upon termination of this
Agreement by Licensor pursuant to this Section 10.06, the licenses granted by
Licensor to Licensee shall terminate and Licensee shall not use Agreement
Patents for any purpose and all of Licensee’s rights in Agreement Patents shall
be terminated.

 

10.07Termination of this Agreement by Licensee or Licensor shall not prejudice
the rights of either party accruing herein.

 

10.08If Licensee terminates this Agreement pursuant to Section 10.02 or 10.03,
or if Licensor terminates this Agreement pursuant to Sections 10.03, 10.04,
10.05 or 10.06, Licensee shall submit a final Royalty Report to Licensor and any
payments and patent costs due to Licensor hereunder as of the date of
termination shall be payable within thirty (30) days of the date of termination.

 

10.09Notwithstanding any provision herein to the contrary, no termination of
this Agreement shall be construed as a termination of any valid sublicense of
any Sublicensee hereunder, and thereafter each such Sublicensee shall be
considered a direct licensee of Licensor, provided that (i) such Sublicensee is
not in material breach of its sublicense agreement with Licensee, and (ii) such
Sublicensee agrees in writing to assume all applicable obligations of Licensee
under this Agreement.

 

11.Amendment and Assignment

 

11.01This Agreement sets forth the entire understanding between the parties
pertaining to the subject matter hereof.

 



-16-

 

  

11.02Except as otherwise provided herein, this Agreement may not be amended,
supplemented or otherwise modified, except by an instrument in writing signed by
all parties.

 

11.03Without the prior written approval of the other party, which approval shall
not be unreasonably withheld, no party may assign this Agreement except that
this Agreement may be assigned to an entity acquiring substantially all of such
party’s business to which this Agreement relates, or in the event of a merger,
consolidation, change in control or similar transaction of such party. Any
attempted assignment in contravention of this Section 11.03 shall be null and
void.

 

12.Miscellaneous Provisions

 

12.01This Agreement shall be construed and the rights of the parties governed in
accordance with the laws of the State of New York, excluding its law of conflict
of laws. Any dispute or issue arising hereunder, including any alleged breach by
any party, shall be heard, determined and resolved by an action commenced in the
state courts in Nassau County, New York or the federal courts in the Eastern
District of New York, which the parties hereby agree shall have proper
jurisdiction and venue over the issues and the parties. Licensor and Licensee
hereby agree to submit to the jurisdiction of the state or federal courts in New
York and waive the right to make any objection based on jurisdiction or venue.
The New York courts shall have the right to grant all relief to which Licensor
and Licensee are or shall be entitled hereunder, including all equitable relief
as any such Court may deem appropriate.

 

12.02This Agreement has been prepared jointly.

 

12.03If any term or provision of this Agreement or the application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 



-17-

 

  

12.04Licensee agrees to indemnify Licensor and its current or former directors,
governing board members, trustees, officers, faculty, medical and professional
staff, employees, students, trainees and agents and their respective successors,
heirs and assigns (Licensor and each such person being the “Indemnified
Parties”) for the cost of defense and for damages awarded and losses and
liabilities incurred, if any, as a result of any third party claims,
liabilities, suits or judgments based on or arising out of the research,
development, marketing, manufacture, sale and/or provision of Licensed Products
by Licensee, Affiliates and/or Sublicensees, and/or the licenses granted under
this Agreement, or otherwise related to the conduct of Licensee’s, Affiliates’
or Sublicensees’ business, so long as such claims, liabilities, suits, or
judgments are not solely attributable to grossly negligent or intentionally
wrongful acts or omissions by the Indemnified Parties. If a claim, liability,
suit or judgment results from the use of a Licensed Product by Licensor with a
patient, and such claim, liability, suit or judgment is solely attributable to
negligent or reckless acts or omissions by the Indemnified Parties, then
Licensee shall have no duty to indemnify and defend any of the Indemnified
Parties in connection with such claim, liability, suit or judgment. This
indemnity is conditioned upon Licensor’s obligation to: (i) advise Licensee of
any claim or lawsuit, in writing promptly after Licensor or the Indemnified
Party has received notice of said claim or lawsuit, (ii) assist Licensee and its
representatives, at Licensee’s expense, in the investigation and defense of any
lawsuit and/or claim for which indemnification is provided, and (iii) permit
Licensee to control the defense of such claim or lawsuit for which
indemnification is provided.

 

12.05Nothing in this Agreement is or shall be construed as:

 

(a)A warranty or representation by Licensor that anything made or used by
Licensee under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of third parties; or

 

(b)Granting by implication, estoppel, or otherwise any license, right or
interest other than as expressly set forth herein.

 



-18-

 

  

12.06Except as expressly set forth in this Agreement, the parties MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, STATUTE OR OTHERWISE, AND THE PARTIES
SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR WARRANTY OF NON-INFRINGEMENT. IN ADDITION, NEITHER PARTY
SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

12.07Licensor and Licensee represent and warrant that, to the best of their
knowledge, as of the Effective Date:

 

(a)they have the legal right and authority to enter into this Agreement and to
perform all of their obligations hereunder (including, without limitation, in
the case of Licensor, that it is the owner by assignment of the Agreement
Patents);

 

(b)when executed by all parties, this Agreement will constitute a valid and
legally binding obligation and shall be enforceable in accordance with its
terms; and

 

(c)there are no existing or threatened actions, suits or claims pending or
threatened against it that may affect the performance of its obligations under
the Agreement.

 



-19-

 

  

12.08Each party represents and warrants that it has not relied on any
information provided by the other party, the other party’s current or former
employees or research personnel and has conducted its own due diligence
investigation to its satisfaction prior to entering into this Agreement.

 

12.09Licensee represents and warrants that before Licensee, or an Affiliate or a
Sublicensee makes any sales of Licensed Products or performs or causes any third
party to perform any clinical trials or tests in human subjects involving
Licensed Products, Licensee or Affiliates or Sublicensees will acquire and
maintain in each country in which Licensee or Affiliates or Sublicensees shall
test or sell Licensed Products, appropriate insurance coverage reasonably
acceptable to Licensor, but providing coverage in respect of Licensed Products
in an amount no less than […***…] Dollars (US $[…***…]) per claim. Licensee or
Affiliates will not perform, or cause any third party to perform, any clinical
trials or any tests in human subjects involving Licensed Products unless and
until it obtains all required regulatory approvals with respect to Licensed
Products in the applicable countries. Prior to instituting any clinical trials
or any tests in human subjects, or sale of any Licensed Product, Licensee shall
provide evidence of such insurance to Licensor. If Licensor determines that such
insurance is not reasonably appropriate, it shall so advise Licensee by written
notice delivered not later than […***…] after it shall have received Licensee’s
evidence of insurance, and, if such notice shall have been delivered within the
time permitted therefor, Licensee shall delay such trials, tests or sales until
the parties mutually agree that reasonably appropriate coverage is in place.
Licensor shall be listed as an additional insured in Licensee’s insurance
policies. If such insurance is underwritten on a ‘claims made’ basis, Licensee
agrees that any change in underwriters during the term of this Agreement will
require the purchase of ‘prior acts’ coverage to ensure that coverage will be
continuous throughout the term of this Agreement.

 

(a)The minimum amounts of insurance coverage required under this Section shall
not be construed to create a limit of Licensee’s liability with respect to its
indemnification under Section 12.04 of this Agreement.

 



-20-

 

  

(b)Licensee shall provide Licensor with written evidence of such insurance upon
request of Licensor. Licensee shall provide Licensor with written notice at
least […***…] prior to the cancellation, non-renewal or material change in such
insurance; if Licensee does not obtain replacement insurance providing
comparable coverage within such […***…] period, Licensor shall have the right to
terminate this Agreement effective at the end of such […***…] period without
notice or any additional waiting periods.

 

(c)Licensee shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during (i) the period that any
product, process or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold or tested in clinical trials
by Licensee or by a Sublicensee, Affiliate, optionee or agent of Licensee and
(ii) a reasonable period after the period referred to in (i) above which in no
event shall be less than […***…].

 

12.10Licensee shall, and shall cause its Affiliates and Sublicensees to exercise
its rights and perform its obligations hereunder in compliance with all
applicable laws and regulations. In particular, it is understood and
acknowledged that the transfer of certain commodities and technical data is
subject to United States laws and regulations controlling the export of such
commodities and technical data, including all Export Administration Regulations
of the United States Department of Commerce. These laws and regulations, among
other things, prohibit or require a license for the export of certain types of
technical data to certain specified countries. Licensee hereby agrees and gives
written assurance that it will comply with all United States laws and
regulations controlling the export of commodities and technical data, that it
will be solely responsible for any violation of such by Licensee or Affiliates
or Sublicensees, and that it will defend and hold Licensor harmless in the event
of any legal action of any nature occasioned by such violation.

 



-21-

 

  

12.11Licensee agrees it or its Sublicensee(s), as the case may be, shall: (i)
obtain all regulatory approvals required for the testing, manufacture and sale
of Licensed Products prior to testing, marketing or selling any such Licensed
Products; and (ii) utilize legally appropriate patent marking on such Licensed
Products or printed materials supplied therewith. Licensee agrees to register or
record this Agreement as is required by law or regulation in any country where
the license is in effect.

 

12.12Licensee agrees that any Licensed Products for use or sale in the United
States will be manufactured substantially in the United States.

 

12.13Any tax required to be withheld under the laws of any jurisdiction on
royalties payable to Licensor by Licensee under this Agreement will be promptly
paid by Licensee for and on behalf of Licensor to the appropriate governmental
authority, and Licensee will furnish Licensor with proof of payment of the tax
together with official or other appropriate evidence issued by the competent
governmental authority sufficient to enable Licensor to support a claim for tax
credit with respect to any sum so withheld. Any tax required to be withheld on
payments by Licensee to Licensor will be an expense of and be borne solely by
Licensor, and Licensee’s royalty payment(s) to Licensor following the
withholding of the tax will be decreased by the amount of such tax withholding.
Licensee will cooperate with Licensor in the event Licensor elects to assert, at
its own expense, exemption from any tax.

 

12.14In the event Licensee (or any entity acting under Licensee’s control or on
its behalf) initiates any proceeding or otherwise asserts any claim challenging
the validity or enforceability of any of the Agreement Patents in any court,
administrative agency or other forum (“Challenge”), the royalty rates set forth
in Section 6.01 and the license maintenance fees set forth in Section 6.02 shall
be automatically doubled on and after the date of such Challenge for the
remaining term of this Agreement. Moreover, to the extent not already covered by
Section 3.01, Licensee agrees to pay all costs and expenses (including actual
attorneys’ fees) incurred by Licensor in connection with defending a Challenge.

 



-22-

 

  

12.15Licensee will promptly notify Licensor in writing if Licensee or any
Sublicensee is not or ceases to be a […***…].

 

12.16This Agreement may be signed in counterparts, each of which shall be deemed
an original and all of which together shall be deemed one and the same document.
Counterparts may be signed and delivered by facsimile or PDF file, each of which
shall be binding when received by the applicable party.

 

13.Notices

 

13.01All notices required hereunder shall be in writing and shall be sent by a
nationally recognized courier service (e.g., UPS, Federal Express), with all
delivery charges prepaid, and by e-mail, to the parties at their addresses set
forth herein or to such other address(es) as may be furnished by written notice
in the manner set forth herein.

 

To Licensee:

 

ArTara Therapeutics, Inc.

302a West 12th Street, Suite 254, New York, NY 10014

Attn: Jesse Shefferman

Chief Executive Officer

E-mail: […***…]

 

with a copy to:

 

David S. Smith, Esq.

Pepper Hamilton, LLP

500 Grant Street, Suite 5000

Pittsburgh, PA 15219

E-mail: […***…]

 



-23-

 

 



To Licensor:

 

The Feinstein Institute for Medical Research 350 Community Drive

Manhasset, NY 11030

Attn: Kirk R. Manogue, PhD

Vice President, Technology Transfer

E-mail: […***…]

 

with copies to:

 

Kenneth P. George, Esq.

Amster, Rothstein & Ebenstein LLP

90 Park Avenue

New York, NY 10016

E-mail: […***…]

 

Northwell Health

Office of Legal Affairs 2000 Marcus Avenue

New Hyde Park, NY 11042

E-mail: […***…]

 

[Remainder of page intentionally blank. Signature page follows immediately.]

 



-24-

 

  

IN WITNESS WHEREOF, by the signatures of their duly authorized representatives,
the parties have entered into this Agreement effective as of the day and year
first above written.

 

  THE FEINSTEIN INSTITUTE FOR MEDICAL RESEARCH       By: /s/ Kirk R. Manogue    
  Name: Kirk R. Manogue, PhD       Title: Vice President, Technology Transfer  
    Date: 22DEC2017

 

  ARTARA THERAPEUTICS, INC.       By: /s/ Randall D Marshall       Name: Randall
D Marshall MD       Title: Chief Medical Officer       Date: 22DEC2017

 

-25-

 

 



APPENDIX A -Agreement Patents

[…***…]

 



A-1

 